— Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 7, 1982, convicting him of murder in the second degree (two counts) and assault in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find no basis in the record to support defendant’s claim that his waivers of his Miranda rights on two separate occasions were either unknowing or involuntary. Defendant had no difficulty either understanding or expressing himself in English, as was clearly exhibited by his testimony at trial.
As a second violent felony offender, by his own admission, he was fully aware of the distinction between the roles of an attorney and a Judge. Accordingly, we find that under the totality of the circumstances, his request to temporarily interrupt his recorded confession, so that he could inquire about *1053being brought before a Judge, was not an assertion of his Fifth Amendment privilege which he had expressly waived moments before (see Fare v Michael C., 442 US 707, 718-720).
After suppression of defendant’s statements was denied following a Huntley hearing where he did not testify, he asserted at trial that those statements were coached and coerced. We see no reason to disturb the jury’s implicit finding that such was not the case.
Further, we find that the isolated instance of improper cross-examination by the prosecutor does not warrant reversal.
We have considered defendant’s remaining contentions and find them either without merit or unpreserved for our review. Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.